United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS              August 26, 2003

                        FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                      Clerk


                            No. 03-10247
                          Summary Calendar



                        MICHAEL AARON LITTLE,

                                                   Petitioner-Appellant,

                                   versus

  LES E. FLEMING, Warden, Federal Medical Center - Fort Worth,

                                                    Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 4:03-CV-13-A
                         --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Michael Aaron Little (Little), federal prisoner # 06099-058,

appeals the district court’s dismissal of his petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.       Little claims that the

Bureau of   Prisons   erred   in   failing   to   restore   his   forfeited

statutory good time credit on his federal sentence. He argues that

the warden did not have the discretion to deny his request for the

restoration of his statutory good time.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Little has failed to show that the prison administration

abused its discretion or that he did not receive proper notice from

the prison authorities.    The warden had the discretion to deny

Little’s request for restoration of his statutory good time.    See

Sexton v. United States, 429 F.2d 1300, 1301 (5th Cir. 1970).

     Accordingly, the judgment of the district court is

     AFFIRMED.




                                2